Case: 19-40097       Document: 00515235325         Page: 1     Date Filed: 12/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                     No. 19-40097
                                                                                Fifth Circuit

                                                                              FILED
                                   Summary Calendar                   December 13, 2019
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                  Plaintiff - Appellee

v.

REGINALD EDWARD GREEN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:18-CR-18-1


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Reginald Edward Green challenges his jury-trial conviction for, as an
inmate, forcibly resisting a federal officer engaged in the performance of his
official duties, in violation of 18 U.S.C. § 111(a). Green asserts the district
court abused its discretion in admitting into evidence “Government’s Exhibit
3”, a photograph of Green in the prison medical center shortly after the




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-40097     Document: 00515235325      Page: 2   Date Filed: 12/13/2019


                                  No. 19-40097

incident. Green objected to the exhibit’s admission at trial under both Federal
Rules of Evidence 401 and 403; he addresses only Rule 403 on appeal.
      Rule 403 provides:     “The court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence”. Fed. R.
Evid. 403. Green’s overruled district-court objection was based solely on “the
fact that the defendant [was] photographed in handcuffs [was] prejudicial and
it outweigh[ed] the probative value”. Green does not address this specific issue
on appeal. He has, therefore, abandoned it for failure to brief. E.g., Frank v.
Garner, 95 F.3d 54, 54 (5th Cir. 1996) (per curiam) (unpublished) (citation
omitted).
      Instead, Green presents two new contentions on appeal: (1) the exhibit’s
admission was more prejudicial than probative, in violation of due process; and
(2) the court erred in not providing a limiting instruction. Because these
objections were not preserved in district court, review is only for plain error.
E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). (Our court
does not consider Green’s contention, raised for the first time in his reply brief,
that the court abused its discretion in admitting Government’s Exhibit 3
because it contains various notations and prejudicial indicia.           See, e.g.,
CenturyTel of Chatham, LLC v. Sprint Commc’ns Co., 861 F.3d 566, 573 (5th
Cir. 2017) (citation omitted) (Generally, “this court will not consider issues
raised for the first time in a reply brief”.), cert. denied, 138 S. Ct. 669 (2018).
Green does not present an exception to this rule.)
      Under the plain-error standard, Green must show a forfeited plain error
(clear or obvious, rather than subject to reasonable dispute) that affected his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he



                                        2
    Case: 19-40097     Document: 00515235325       Page: 3   Date Filed: 12/13/2019


                                   No. 19-40097

makes that showing, we have the discretion to correct such reversible plain
error, but generally should do so only if it “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings”. Id.
      Regarding his due-process contention, Green cites only Holbrook v.
Flynn, 475 U.S. 560 (1986), and Estelle v. Williams, 425 U.S. 501 (1976). These
cases concern constitutional implications of “compel[ling] an accused to stand
trial before a jury while dressed in identifiable prison clothes”, Estelle, 425 U.S.
at 512, and “the conspicuous, or at least noticeable, deployment of security
personnel in a courtroom during trial”, Holbrook, 475 U.S. at 568. They do not
compel   error   in   the    court’s   admitting   the   challenged   photograph.
Consequently, Green has not shown the requisite plain (clear or obvious) error.
See United States v. Francisco, 644 F. App’x 358, 359 (5th Cir. 2016) (per
curiam) (citation omitted).
      As for a limiting instruction, Green cites only Wright v. Texas, in which
our court concluded that, in the context of “handcuffing a defendant being
transported to and from the courtroom”, “[t]he inadvertent view by a juror of
the defendant in such a situation cannot be said to be so inherently prejudicial
as to be incapable of correction [via a limiting instruction] had the defendant
made a timely objection”. 533 F.2d 185, 188 (5th Cir. 1976). Green’s reliance
on Wright is, therefore, also inapposite. Consequently, he has again failed to
show the requisite plain (clear or obvious) error. See Francisco, 644 F. App’x
at 359 (citation omitted).
      AFFIRMED.
Judge Engelhardt concurs in the judgment only.




                                         3